                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

DAVID ALLEN REINHARDT                          *

       Plaintiff                               *

               v.                              *           Civil Action No. DKC-18-3121

WARDEN RICHARD GRAHAM, JR.,                    *
MR. WEBER,
LT. BUTLER,                                    *

       Defendants                       *
                                       ***
                                MEMORANDUM OPINION

       After this court denied injunctive relief and directed service, (ECF Nos. 8, 9) Defendants

filed a motion to dismiss or for summary judgment (ECF No. 17) in response to Plaintiff David

Allen Reinhardt’s civil rights complaint as amended (ECF Nos. 1, 7). Mr. Reinhardt opposes the

motion via a motion for summary judgment. (ECF No. 19). The court finds a hearing in this

matter unnecessary. See Local Rule 105.6 (D. Md. 2018). For the reasons set-forth below,

Defendants’ motion, construed as one seeking summary judgment, will be granted and Plaintiff’s

motion will be denied..

                                         Background

       Mr. Reinhardt filed this complaint following an incident that occurred on August 27, 2018,

at Western Correctional Institution (WCI)1 where he was incarcerated. He explains that he was

approached by Sgt. Middleton at approximately 4:20 p.m., having returned to his cell after the

evening meal. Sgt. Middleton told Mr. Reinhardt that “per orders [of] Lt. Bennett” he had to move

Mr. Reinhardt to Administrative Segregation and advised that “the good news [was] ‘you did not



   1
       On January 3, 2019, Mr. Reinhardt was transferred to Eastern Correctional Institution
(ECI). ECF No. 17-4 at p. 2, ¶ 6.
get stabbed today.’” ECF No. 7 at p. 3. Sgt. Middleton told Mr. Reinhardt he would look into

why this was happening. Id.

       Approximately fifteen minutes later, the correctional officer who had accompanied Sgt.

Middleton to Mr. Reinhardt’s cell returned. He told Mr. Reinhardt that, “‘Rob was to stab you on

orders from DMI because you won’t let nor allow DMI to steal tobacco from the Native American

service nor will you give it to them either.’” ECF No. 7 at p. 3. Mr. Reinhardt asked how the

planned assault was supposed to have occurred. In response, the officer advised that “Rob” turned

in the weapon while at the medical unit and admitted that “he was to stab David Reinhardt 3B44

wheelchair pusher.” Id. The officer further reported that, when Rob was questioned, he indicated

that he did not have a problem with Mr. Reinhardt and that is why he did not follow through with

the assault. Id.

       Mr. Reinhardt explains that the purpose of placing him on administrative segregation was

to allow time for an investigation, but he was never interviewed by anyone investigating the

incident. ECF No. 7 at p. 3. He describes himself as a person who stands up for what he believes

in and the DMI as a “white gang that only wants to steal tobacco and disrupt Native American

Ceremon[ies] by talking.” Id. In Mr. Reinhardt’s view, the totality of the circumstances as well

as later-occurring events, created a pervasive risk of harm to his safety. He points to an incident

that occurred on September 2, 2018, where an inmate was “found dead in [a] cell and only the cell

buddy [was] in there” as further evidence of a pervasive risk of harm. Id. at p. 4. Further, Mr.

Reinhardt states that he has been incarcerated for 32 years and has “seen contract killing in prison

cells” which were motivated by money. Id.




                                                 2
       On August 30, 2018, Mr. Reinhardt wrote to Warden Graham seeking assistance with

maintaining a “single cell and a job while on admin[istrative] seg[regation].” Id. Warden Graham

reportedly never responded to Mr. Reinhardt’s missive. Id.

       On September 10, 2018, Mr. Reinhardt wrote to Lt. Bennett because he was in charge of

the investigation in Mr. Reinhardt’s case. In the written message Mr. Reinhardt informed Lt.

Bennett that he would “not go on Protective custody” and he would not “sign off.” Id. Mr.

Reinhardt states he never received a response from Lt. Bennett. Id.

       On October 1, 2018, Mr. Reinhardt saw a Case Management Team for review of his

housing assignment status. ECF No. 7 at p. 4. At that time Mr. Reinhardt was informed that Lt.

Bennett told the team to put him back into general population.          Id.   The team made the

recommendation to move Mr. Reinhardt back to general population. Id.

       On October 4, 2018, Mr. Reinhardt filed the instant complaint in this court. Id. He explains

that “[i]n any other prison where I was housed in if and when I was put on admin. seg. the

investigating [lieutenant or captain] would come talk to me.” Id. Mr. Reinhardt believes the

manner in which his case was handled was irresponsible and showed a disregard for his safety. Id.

As relief, Mr. Reinhardt seeks monetary damages.2

       Defendants do not dispute the factual allegations raised by Mr. Reinhardt in his complaint.

Rather, they assert, inter alia, that the actions taken in response to the reported threat to Mr.

Reinhardt were constitutionally adequate and did not run afoul of the Eighth Amendment’s

prohibition on cruel and unusual punishment. ECF No. 17. As noted by this court in its

Memorandum Opinion denying preliminary injunctive relief, Defendants explained that:




   2
       As noted, Mr. Reinhardt’s request for injunctive relief was denied by the court on
January 14, 2019. ECF Nos. 8 and 9.
                                                3
        [C]ounsel provides a declaration under oath from Correctional Case
        Management Supervisor Michael Yates along with relevant records. ECF No.
        4. Yates confirms that on August 27, 2018, Plaintiff was placed on
        administrative segregation pending an investigation into an allegation that he
        was going to be stabbed by inmate Robert Hawkins. ECF No. 4-1 at p. 1, ¶ 3.
        The investigation was prompted when Hawkins reported* to the Officer in
        Charge at the WCI Medical Unit that he was ordered by the DMI to stab Plaintiff
        because Plaintiff had stopped the DMI from stealing tobacco from the Native
        American service. ECF No. 4-1 at p. 8 (Information Report dated Aug. 27,
        2018). A weapon was found in the inmate’s bathroom in the Medical unit, near
        a sink, after Hawkins told officers that he had left it there for the purpose of
        carrying out his assault on Plaintiff. Id. at p. 7 (Administrative Segregation
        Investigative Report), see also p. 8 (documenting weapon found).

        Lt. Margaret Bennett investigated the allegation and concluded her investigation
        on September 26, 2018, advising the Case Management team that her
        investigation into Hawkins was not complete; that Hawkins had been placed on
        administrative segregation 120; and that Plaintiff could be reassigned to general
        population the following day. ECF No. 4-1 at, p. 1 ¶ 5; ECF No. 4-1 at p. 5.

        On September 27, 2018, the Case Management team recommended Plaintiff’s
        removal from administrative segregation and he was returned to general
        population on October 5, 2018. ECF No. 4-1 at pp. 1-2, ¶¶ 5&6. Hawkins
        remains assigned to administrative segregation where he will stay until he is
        transferred out of WCI. Id. at ¶ 7.

        _______________
        *    Hawkins reportedly stated, “I am supposed to stab someone but I am not
        going to do it. The knife is in the bathroom.” ECF No. 4-1 at p. 8.

ECF No. 8 at pp. 2-3.
                                      Standard of Review

       Summary Judgment is governed by Fed. R. Civ. P. 56(a) which provides that:

              The court shall grant summary judgment if the movant shows that
              there is no genuine dispute as to any material fact and the movant is
              entitled to judgment as a matter of law.

       The Supreme Court has clarified that this does not mean that any factual dispute will defeat

the motion:

              By its very terms, this standard provides that the mere existence of
              some alleged factual dispute between the parties will not defeat an



                                                4
               otherwise properly supported motion for summary judgment; the
               requirement is that there be no genuine issue of material fact.

Anderson v. Liberty Lobby, Inc., 477 U. S. 242, 247-48 (1986) (emphasis in original).

       “A party opposing a properly supported motion for summary judgment ‘may not rest upon

the mere allegations or denials of [his] pleadings,’ but rather must ‘set forth specific facts showing

that there is a genuine issue for trial.’” Bouchat v. Baltimore Ravens Football Club, Inc., 346 F.3d

514, 522 (4th Cir. 2003) (alteration in original) (quoting Fed. R. Civ. P. 56(e)). The court should

“view the evidence in the light most favorable to . . . the nonmovant, and draw all inferences in

her favor without weighing the evidence or assessing the witness’ credibility.” Dennis v. Columbia

Colleton Med. Ctr., Inc., 290 F.3d 639, 645 (4th Cir. 2002). The court must, however, also abide

by the “affirmative obligation of the trial judge to prevent factually unsupported claims and

defenses from proceeding to trial.” Bouchat, 346 F.3d at 526 (internal quotation marks omitted)

(quoting Drewitt v. Pratt, 999 F.2d 774, 778-79 (4th Cir. 1993), and citing Celotex Corp. v. Catrett,

477 U.S. 317, 323-24 (1986)).

                                              Analysis

       Defendants assert that they are entitled to summary judgment because the complaint is

moot;3 that they are entitled to Eleventh Amendment immunity for claims asserted against them

in their official capacity4 as well as qualified public official immunity; that there is no evidence




   3
        Defendants premise their claim that the complaint is moot on Mr. Reinhardt’s transfer
shortly after he filed this complaint. In this court’s Memorandum Opinion denying injunctive
relief, Defendants were directed to address Mr. Reinhardt’s claim for damages. ECF No. 8 at p.
6. A claim for damages is not made moot when the injunctive relief sought is either denied or
becomes a moot issue when a plaintiff receives relief equivalent to what he sought. The claim that
the complaint is moot is without merit.
   4
      It is not clear from the complaint that Mr. Reinhardt is asserting claims against these
Defendants in their official capacity.
                                                  5
that the named Defendants were personally involved in addressing Mr. Reinhardt’s complaints;

and that Mr. Reinhardt failed to exhaust administrative remedies;5 and the undisputed facts do not

support an Eighth Amendment claim. ECF No. 17-1. The merits of Mr. Reinhardt’s claim are

addressed below. The remaining defenses raised by Defendants will not be addressed as they are

either without merit, not properly supported with evidence, or unnecessary to reach in light of the

below analysis.

       In order to prevail on an Eighth Amendment claim of failure to protect from violence,

Plaintiff must establish that Defendants exhibited deliberate or callous indifference to a specific

known risk of harm. See Pressly v. Hutto, 816 F.2d 977, 979 (4th Cir. 1987). “Prison conditions

may be ‘restrictive and even harsh,’ but gratuitously allowing the beating or rape of one prisoner

by another serves no legitimate penologicial objective, any more than it squares with evolving

standards of decency. Being violently assaulted in prison is simply not part of the penalty that

criminal offenders pay for their offenses against society.” Farmer v. Brennan, 511 U.S. 825, 833-

34 (1994) (citations omitted). “[A] prison official cannot be found liable under the Eighth

Amendment for denying an inmate humane conditions of confinement unless the official knows

of and disregards an excessive risk to inmate health or safety; the official must both be aware of

facts from which the inference could be drawn that a substantial risk of serious harm exists, and




   5
        The only documentary evidence provided to support Defendants’ assertion that Mr.
Reinhardt did not exhaust administrative remedies is one conclusory declaration under oath stating
that none of the five administrative remedy procedure requests he filed while at WCI “have
anything to do with Civil Action DKC-18-3121.” ECF No. 17-2 at ¶ 3. Although the declaration
references attached records, the only record attached concerns Mr. Reinhardt’s housing
assignments. Id. at p. 2. Defendants have not satisfied their burden of proof regarding this
affirmative defense and, as a consequence, the complaint will not be dismissed on the ground that
the claims have not been administratively exhausted. See Jones v. Bock, 549 U.S. 199, 211-13
(2007) (burden of proof for affirmative defense of non-exhaustion is on Defendants); Coley v.
Gallagher, 2013 WL 210724 at *2 (D. Md. 2013) (same).
                                                6
he must also draw the inference.” Id. at 837, see also Rich v. Bruce, 129 F.3d 336, 339-40 (4th

Cir. 1997).

       “The Eighth Amendment’s prohibition on cruel and unusual punishments imposes certain

basic duties on prison officials.” Raynor v. Pugh, 817 F.3d 123, 127 (4th Cir. 2016) (citing

Farmer, 511 U.S. at 832). Those duties “include maintaining humane conditions of confinement,

including the provision of adequate medical care and . . . ‘reasonable measures to guarantee the

safety of the inmates.’” Id. “[N]ot every injury suffered by a prisoner at the hands of another

translates into constitutional liability for prison officials responsible for the victim’s safety.”

Makdessi v. Fields, 789 F.3d 126, 133 (4th Cir. 2015). A two-part inquiry that includes both an

objective and a subjective component must be satisfied before liability is established. See Raynor,

817 F.3d at 127.

       Objectively, the prisoner “must establish a serious deprivation of his rights in the form of

a serious or significant physical or emotional injury” or substantial risk of either injury. Danser v.

Stansberry, 772 F.3d 340, 346–47 (4th Cir. 2014). The objective inquiry requires this court to

“assess whether society considers the risk that the prisoner complains of to be so grave that it

violates contemporary standards of decency to expose anyone unwillingly to such a risk.” Helling

v. McKinney, 509 U.S. 25, 36 (1993). A genuine dispute of fact regarding the extent of the injury

suffered precludes summary judgment. Raynor, 817 F.3d at 128.

       Subjectively, a plaintiff must establish that the prison official involved had “a sufficiently

culpable state of mind” amounting to “deliberate indifference to inmate health or safety.” Farmer,

511 U.S. at 834. Evidence establishing a culpable state of mind requires actual knowledge of an

excessive risk to the prisoner’s safety or proof that prison officials were aware of facts from which

an inference could be drawn that a substantial risk of serious harm exists and that the inference



                                                  7
was drawn. Id. at 837. A plaintiff may “prove an official’s actual knowledge of a substantial risk

‘in the usual ways including inference from circumstantial evidence’ so that “‘a factfinder may

conclude that a prison official knew of a substantial risk from the very fact that the risk was

obvious.’” Raynor, 817 F.3d at 128.

       Actual knowledge of a substantial risk does not alone impose liability. Where prison

officials responded reasonably to a risk, they may be found free of liability. Farmer, 511 U.S. at

844. “[T]he Eighth Amendment requires more than some action: It requires reasonable action.”

Cox v. Quinn, 828 F.3d 227, 237 (4th Cir. 2016) (emphasis in original). Where the failure to take

action is “so patently inadequate as to justify an inference that the official actually recognized that

his response to the risk was inappropriate under the circumstances” an Eighth Amendment claim

is supported. Parrish ex rel. Lee v. Cleveland, 372 F.3d 294, 303 (4th Cir. 2004).

       Central to Mr. Reinhardt’s claim is that he was not kept informed of the investigation into

the threat made on his life, causing him undue stress. He has not, however, explained how the

failure to keep him informed added to a known risk of harm to him, nor has he alleged any facts

tending to show that the risk of harm remained elevated after his would-be assailant was removed

from the prison where he was confined. Here, Mr. Hawkins alerted prison officials of the plan to

assault Mr. Reinhardt and told them where the weapon could be found.                  Prison officials

immediately placed Mr. Reinhardt in administrative segregation while the threat was investigated

for a period of one-month. The fact that Mr. Reinhardt was not interviewed as a part of the

investigation is not evidence that the actions taken were unreasonable. See e.g. Cox, 828 F.3d at

236 (correctional officers were deliberately indifferent to prisoner’s substantial risk of serious

harm where they failed to take reasonable action after prisoner repeatedly informed them that he




                                                  8
feared for his safety, ignored his warnings not to discuss his report with other inmates and

augmented the risk by doing what he warned against).

       Mr. Reinhardt does not deny that he remained in general population at WCI without

receiving further threats of harm from other members of the gang that recruited Mr. Hawkins, but

simply intimates that the threat to his safety continued. See ECF No. 19 at p. 1. He admits,

however, that after members of the gang were made “aware that they were being watched” he was

not threatened or harmed while in general population at WCI. Id. at p. 2. Further, Mr. Reinhardt

admits he told case management staff he would refuse protective custody (see ECF No. 7 at p. 4),

a statement staff viewed as an attempt to manipulate housing assignments (see ECF No. 4-1 at p.

3). Although he takes issue with the initial decision to transfer Mr. Hawkins and not him, Mr.

Reinhardt was ultimately transferred to another prison (ECI) on the opposite side of the State in

the wake of this incident.6 Mr. Reinhardt’s objection that he was put back into general population

without having first signed a body waiver (see ECF No. 19 at p. 1) and denied a transfer is without

any legal significance given his prior statement that he would not cooperate with staff’s efforts to

ensure his safety. While Mr. Reinhardt’s concern that the prison gang that targeted him was still

operating when he was released to general population is well taken, this court’s role is not to

micromanage prison housing assignments. Additionally, the evidence presented in this case does

not support a finding that the measures taken were unreasonable or evidenced a callous disregard

for Mr. Reinhardt’s safety.




   6
        Mr. Reinhardt takes issue with the characterization of his transfer as a response to the threat
presented at WCI and maintains that it was actually a response to the initiation of this civil lawsuit.
ECF No. 19 at p. 1-2. Whether Mr. Reinhardt agrees with the action taken is not the deciding
factor; rather, it is whether the action taken was reasonable in light of the circumstances.
                                                  9
       For these reasons Defendants are entitled to summary judgment in their favor. A separate

Order granting Defendants’ motion and denying Mr. Reinhardt’s motion follows.




September 18, 2019                                                /s/
                                                   DEBORAH K. CHASANOW
                                                   United States District Judge




                                              10
